1                                                                     JS-6
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
8
9     ALLIED PREMIER INSURANCE, A RISK                    Case No. EDCV 18-88 JGB (KKx)
10    RETENTION GROUP,
11                                           Plaintiff,             JUDGMENT
12                 v.
13
      UNITED FINANCIAL CAUSUALTY
14    COMPANY,
15                                         Defendant.
16
17
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
18
           Pursuant to the Order filed concurrently herewith, “[W]here two or more
19
     insurers independently provide primary insurance on the same risk for which they
20
     are both liable for any loss to the same insured, the insurance carrier who pays the
21
     loss or defends a lawsuit against the insured is entitled to equitable contribution
22
     from the other insurer or insurers[.]” Fireman’s Fund Ins. Co. v. Md. Cas. Co., 65
23
     Cal. App. 4th 1279, 1289 (1998). There is no genuine dispute of fact that Plaintiff
24
     Allied Premier Insurance, a Risk Retention Group (“Allied”) and Defendant
25
     Unifted Financial Causualty Compnay (“UFCC”) provided co-primary insurance
26
     coverage on the same risk for which they were both liable or that Allied defended
27
28
 1   the Lawsuit1 against José Porras. The Court therefore GRANTS Plaintiff summary
 2   judgment on its equitable contribution claim. The parties agree that, if they are co-
 3   primary, they each share equally the $1 million paid by Allied to settle the
 4   underlying Lawsuit. Plaintiff has thus shown it is entitled to equitable contribution
 5   in the amount of $ 500,000.
 6           Summary judgment is likewise GRANTED on Plaintiff’s equitable
 7   subrogation claim to the extent consistent with but not duplicative of the remedy
 8   provided under Plaintiff’s equitable contribution claim. The Court also GRANTS
 9   Plaintiff’s request for declaratory relief insofar as it is consistent with the Court’s
10   determination of the parties’ rights and obligations as laid out in the Order filed
11   concurrently herewith.
12
13       Dated: December 30, 2019
14
                                                THE HONORABLE JESUS G. BERNAL
15
                                                United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     1Emmett Jones, Jr. and Sherri Bruner-Jones v. Jose Francisco Porras and Horizon 4
     Transporters, Case No. C1VDS1517662.
                                            2
